Dismissed and Memorandum Opinion filed January 13, 2005








Dismissed and Memorandum Opinion filed January 13,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-01084-CV
____________
 
DEVIN KEITH
GRANTOM, Appellant
 
V.
 
DEBORAH ANN
GRANTOM, Appellee
 

 
On Appeal from the 247th District
Court
Harris County,
Texas
Trial Court Cause No.
03-51777
 

 
M E M O R A N D U M  O
P I N I O N
This is an attempted appeal from an order setting aside a
default judgment signed on or about May 11, 2004.  No clerk=s record has been filed.[1]  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  




On December 16, 2004, notification was transmitted to all
parties of the court=s intention to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant
filed no response.
Accordingly, the appeal is ordered dismissed.  All pending motions are denied as moot.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 13, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore.
 




[1]  It appears
from the documents on file with this court that we may lack jurisdiction over
this attempted appeal of an interlocutory order.  In the absence of the clerk=s record, however, our lack of jurisdiction cannot be
confirmed.